FILED
                            NOT FOR PUBLICATION                               FEB 22 2013

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                         U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



DEBRA TAYLOR JOHNSON,                           No. 11-16527

              Plaintiff - Appellant,            D.C. No. 3:09-cv-05157-RS

  v.
                                                MEMORANDUM *
CITY OF OAKLAND, CALIFORNIA,

              Defendant - Appellee.



                    Appeal from the United States District Court
                       for the Northern District of California
                     Richard Seeborg, District Judge, Presiding

                     Argued and Submitted February 11, 2013
                            San Francisco, California

Before: SCHROEDER, HAWKINS, and MURGUIA, Circuit Judges.

       Appellant Debra Taylor Johnson appeals the district court’s entry of

summary judgment in favor of Appellee, the City of Oakland (“City”), in her

employment action alleging racial and gender discrimination in violation of Title

VII. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo,

Vasquez v. Cnty. of L.A., 349 F.3d 634, 639 (9th Cir. 2003), and affirm.
      The district court determined that Johnson established a prima facie case of

discrimination and properly granted summary judgment because Johnson failed to

meet her burden of establishing that the City’s decision denying her request for

retroactive salary and cost of living allowance (“COLA”) increases was a pretext

for discrimination. The City articulated a “legitimate, nondiscriminatory reason,”

McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802 (1973), for denying

Johnson’s request, viz., her position was established at a flat-rate salary by City

Council ordinance and was not eligible for salary increases, and Johnson had

already received COLA increases that were approved by the City Council.

Johnson has not persuaded us that a “discriminatory reason more likely motivated”

the City or shown that the City’s explanation is “unworthy of credence,” Tex.

Dep’t of Cmty. Affairs v. Burdine, 450 U.S. 248, 256 (1981). Indeed, Johnson has

presented no “specific and substantial” circumstantial evidence showing pretext.

Villiarimo v. Aloha Island Air, Inc., 281 F.3d 1054, 1062 (9th Cir. 2002).

      AFFIRMED.




                                           2